Per Curiam.
Respondent was admitted to practice by this Court in 1987. She maintains a law office in the Village of Sharon Springs, Schoharie County.
By decision dated December 9, 2004, respondent was sus*772pended for two years, which suspension was stayed upon condition that respondent provide petitioner with a full accounting of her clients’ funds from her closed escrow account, submit to petitioner quarterly reports by a certified public accountant confirming she is maintaining her new escrow account in accordance with the applicable provisions of the attorney disciplinary rules, and submit proof that she has taken and passed the Multistate Professional Responsibility Examination within the suspension period (Matter of Reul, 13 AD3d 800 [2004]). By decision dated November 15, 2007, we denied respondent’s application to terminate her stayed suspension, without prejudice to renewal in one year from the date of that decision (Matter of Reul, 45 AD3d 1106 [2007]).
Petitioner now moves to vacate the stay of respondent’s suspension and to suspend her from practice. Among other things, petitioner cites respondent’s failure to submit a timely and accurate accountant report which was due on January 4, 2008. Respondent opposes the motion.
Upon review, we determine that respondent is in substantial compliance with the remaining condition of the original stayed order of suspension, namely, to submit quarterly accountant reports, and therefore, we deny petitioner’s motion. However, we restate that during the period of the stayed suspension, which is currently through November 15, 2008, respondent is required to submit timely and accurate quarterly reports by a certified public accountant confirming that she is maintaining her escrow account and preserving client funds in accordance with the applicable provisions of the attorney disciplinary rules (see 22 NYCRR part 1200). It is respondent’s additional obligation to promptly and fully respond to any inquiries that petitioner may have pertaining to these quarterly submissions.
Mercure, J.P., Peters, Spain and Carpinello, JJ., concur. Ordered that petitioner’s motion is denied; and it is further ordered that respondent’s suspension from the practice of law is continued, which suspension is stayed upon the remaining condition set forth in this Court’s December 9, 2004 decision.